DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 5-9, and of species the calcium salt, in the reply filed on 9/9/2022 is acknowledged. Upon further consideration, species election has been withdrawn.
Claims 1-4 and 10-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 5-9 are being examined in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the absorption enhancer” (line 4-5). There is insufficient antecedent basis for this limitation in the claim, because claim 5 recites “at least one absorption enhancer” (line 3). It is unclear what / which absorption enhancer is referred to in the limitation “the absorption enhancer” on line 4-5. Applicant may amend the limitation “the absorption enhancer” on line 4-5 to “the at least one absorption enhancer” to overcome the rejection. In addition, the term “about” (line 2) is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, for instance, would 0.0001 g meet “about 0.5 g” and 38 g meet “about 30 g”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rathmacher et al (US 2012/0053240 A1; 3/1/2012) in view of Farmer et al (WO 2012/135499 A1; 10/4/2012).
The instant claims recite a method for improving utilization of β-hydroxy-β-methylbutyric acid (HMB) in an animal in need thereof, the method comprising administering from about 0.5 g to about 15 30 g of β-hydroxy-β-methylbutyric acid (HMB) and at least one absorption enhancer to an animal in need thereof, wherein the absorption enhancer is at least one probiotic and administration of HMB with the absorption enhancer improves the utilization of HMB as compared to utilization of HMB administered alone.
Rathmacher teaches a method of administering β-hydroxy-β-methylbutyrate (HMB) in a free acid form (HMB-acid) (para 0018) to a human (para 0029), wherein HMB-acid is administered to the human in an effective amount from about 0.5 grams to about 30 grams of HMB-acid per day (para 0032), and the administration of HMB-acid increases effectiveness for protecting against muscle damage and accompanying inflammatory response, and also preserves muscle in cachectic and wasting conditions and acts to blunt inflammation (para 0029). Rathmacher also teaches an effective dose of HMB in the calcium salt form increases muscle mass and strength gains associated with resistance training, while minimizing muscle damage associated with strenuous exercise (para 0012).

Rathmacher does not teach the method comprises administering at least one probiotic (at least one absorption enhancer), wherein administration of HMB with the at least one absorption enhancer improves the utilization of HMB as compared to utilization of HMB administered alone (claim 5).
However, Rathmacher does teach the method comprises HMB has widespread applications, known uses or benefits of HMB include improving lean body mass, improving muscle function and/or muscle performance, decreasing inflammatory response after muscle is subjected to stress or damage, and treating disease associated wasting such as wasting associated with cancer (para 0035). Before the effective filing date of the claimed invention, it was well-known in the art that probiotics increase muscle mass and improve muscle performance. Farmer teaches a method of enhancing lean muscle development or increasing lean body mass by administering to a human a composition comprising a Bacillus coagulans spore (at least one absorption enhancer), wherein the human desires to increase muscle development, strength, or lean body mass, and the probiotic-containing composition is useful to confer clinical benefit to individuals that are suffering from or at risk of developing a muscle wasting condition, e.g., cachexia, as a result of disease such as cancer (p.2 para 2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer at least one probiotic (at least one absorption enhancer), since Rathmacher and Farmer both disclose a method for increasing muscle mass and improving muscle performance, and Rathmacher discloses that HMB improves lean body mass, improves muscle function and/or muscle performance, decreases inflammatory response, and treats wasting associated with cancer. Before the effective filing date of the claimed invention, it was well-known in the art that probiotic such as Bacillus coagulans (at least one absorption enhancer) increases muscle development, strength, or lean body mass, and is useful to confer clinical benefit to individuals that are suffering from or at risk of developing a muscle wasting condition as a result of disease such as cancer, as evidenced by Farmer. In addition, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer HMB with at least one probiotic such as Bacillus coagulans (at least one absorption enhancer) to achieve better results as compared to utilization of HMB administered alone, as disclosed by the cited references above, since each was well known in the art for the same purpose – increasing muscle mass and improving muscle performance. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to administer at least one probiotic (at least one absorption enhancer) with a reasonable expectation for successfully increasing muscle mass and improving muscle performance.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651